Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 received on 4/10/2020 have been examined, of which claims 1, 11, 17 and 24 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-24 of U.S. Patent No. 10645660 (parent application # 16000595) (please refer to the table below for corresponding claims of instant application and the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of patent . 

Instant application 16845855
Patent # 10645660
1
1
2
2
3 
3
4 
4
5 
5
6 
6
7 
7
8
8
9
9
10 
10
11
11
12
12

13
14 
14
15 
8
16 
9
17 
18
18
19
19
20
20 
21
21
22
22
23
23 
24
24 
18
25 
19
26 
20
27 
21
28
22
29
23
30 
24



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-12, 14-20, 22-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 2016/0337916) in view of Gaal et al. (US 2013/0250818) 

 Regarding claim 1, Deenoo teaches a method of wireless communications (wireless transmit receive unit WTRU for receiving gap patterns for measurement, and performing measurement based on configuration for millimeter wave (mmW) system, abstract, Para 6), comprising: 
receiving, by a user equipment (UE), a message including information of a configuration  (WTRU receives first measurement gap pattern associated with first activity and second measurement gap pattern for second activity, where first activity includes wide beam and/or narrow beam measurement of the serving cell and second activity wide beam or narrow beam measurement of first mmW neighbor cell, Para 6, 205), wherein the configuration includes at least a group of repetitions of one or more synchronization signal (SS) blocks in an SS burst set (beam specific reference signal BSRS is sequence per transmit beam used for timing/ frequency synchronization, beam tracking and beam measurement, Para 127, fig 13; schedule of the reference signals is requested from the neighbor cell by serving cell and sent to the UE, fig 27, Para 214-216; mmW small cell broadcast synchronization signals and reference signals for detection and measurement of LTE cells, where a repetitive directional transmission in mmW carrier is used instead of broadcast transmission, Para 178), wherein the repetitions of the one or more SS blocks are configured into at least two groups (further measurement gap patterns may ; and 
determining, by the UE, which group of the at least two groups to search for during a synchronous neighbor cell search based on the information and at least one condition at the UE (WTRU is configured with multiple measurement gap patterns including narrow beam gap patterns and wide beam gap patterns and for the purpose of neighbor wide and narrow beam measurement and neighbor search, Para 222; further, depending on WTRU capability, WTRU may not use each configured measurement gap (condition at UE), Para 229).

Deenoo teaches the neighbor cell search and synchronization in wide band and narrow band communication. Deenoo teaches the configuration for reference signal, where beam specific reference signal is used for synchronization and fig 30 shows pattern of measurement gaps for narrowband and wideband measurements. In the broadest reasonable interpretation, the SS block is group of signal. However, for the interpretation of pattern arrangement as SS block, the reference is silent about how the synchronization signal pattern is arranged in synchronization signal (SS) blocks. 

Furthermore, Gaal teaches the configuration includes at least a group of repetitions of one or more synchronization signal (SS) blocks in an SS burst set (fig 1 and 5 show how the synchronization signals PSS and SSS are arranged in block in burst set, where fig 6-7 and abstract teach, that the first carrier transmits different PSS/SSS than in second carrier, and configuration information is indicated 

 Regarding claim 11, Deenoo teaches a user equipment (UE) for wireless communications (wireless transmit receive unit WTRU for receiving gap patterns for measurement, and performing measurement based on configuration for millimeter wave (mmW) system, abstract, Para 6), comprising: 
a receiver (transceiver (transmitter and receiver) 120, fig 1B); 
a memory configured to store instructions (firmware incorporated in computer readable medium, Para 252); and 
at least one processor communicatively coupled with the receiver and the memory (processor 118, fig 1b, para 252), wherein the at least one processor is configured to execute the instructions (para 252) to: 
receive, via the receiver, a message including information of a configuration (WTRU receives first measurement gap pattern associated with first activity and second measurement gap pattern for second activity, where first activity includes wide beam and/or narrow beam measurement of the serving cell and second activity wide beam or narrow beam measurement of first mmW neighbor cell, Para 6, 205), wherein the configuration includes at least a group of repetitions of one or more synchronization signal (SS) blocks in an SS burst set (beam , wherein the repetitions of SS blocks in the SS burst set are configured into at least two groups (further measurement gap patterns may be different for wide beam measurement stage and narrow beam measurement stage, Para 205, 222, interleaved patterns of N and W - fig 30); and 
determine which group of the at least two groups to search for during a synchronous neighbor cell search based on the configuration and at least one condition at the UE (WTRU is configured with multiple measurement gap patterns including narrow beam gap patterns and wide beam gap patterns and for the purpose of neighbor wide and narrow beam measurement and neighbor search, Para 222; further, depending on WTRU capability, WTRU may not use each configured measurement gap (condition at UE), Para 229).

Deenoo teaches the neighbor cell search and synchronization in wide band and narrow band communication. Deenoo teaches the configuration for reference signal, where beam specific reference signal is used for synchronization and fig 30 shows pattern of measurement gaps for narrowband and wideband measurements. In the broadest reasonable interpretation, the SS block is group of signal. However, for the 

Furthermore, Gaal teaches the configuration includes at least a group of repetitions of one or more synchronization signal (SS) blocks in an SS burst set (fig 1 and 5 show how the synchronization signals PSS and SSS are arranged in block in burst set, where fig 6-7 and abstract teach, that the first carrier transmits different PSS/SSS than in second carrier, and configuration information is indicated to UE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine neighbor cell search with different beams as taught by Deenoo with specifying synchronization signal configuration and transmission as taught by Gaal for the benefit of supporting synchronization in new carrier type as taught by Gaal in Para 2. 

 Regarding claim 17, Deenoo teaches a method of wireless communications (wireless transmit receive unit WTRU for receiving gap patterns for measurement, and performing measurement based on configuration for millimeter wave (mmW) system, abstract, Para 6, fig 27), comprising: 
configuring, by a base station, repetitions of one or more synchronization signal (SS) blocks in an SS burst set into at least two groups  (beam specific reference signal BSRS is sequence per transmit beam used for timing/ frequency synchronization, beam tracking and beam measurement, Para 127, fig 13; schedule of the reference signals is requested from the neighbor cell by serving cell and sent ; and 
sending, by the base station to a user equipment (UE), a message including information of the configuration (WTRU receives first measurement gap pattern associated with first activity and second measurement gap pattern for second activity, where first activity includes wide beam and/or narrow beam measurement of the serving cell and second activity wide beam or narrow beam measurement of first mmW neighbor cell, Para 6, 205).

Deenoo teaches the neighbor cell search and synchronization in wide band and narrow band communication. Deenoo teaches the configuration for reference signal, where beam specific reference signal is used for synchronization and fig 30 shows pattern of measurement gaps for narrowband and wideband measurements. In the broadest reasonable interpretation, the SS block is group of signal. However, for the interpretation of pattern arrangement as SS block, the reference is silent about how the synchronization signal pattern is arranged in synchronization signal (SS) blocks.

Furthermore, Gaal teaches configuring, by a base station, repetitions of one or more synchronization signal (SS) blocks in an SS burst set into at least two groups (fig 1 and 5 show how the synchronization signals PSS and SSS are arranged in block in burst set, where fig 6-7 and abstract teach, that the first carrier transmits different PSS/SSS than in second carrier, and configuration information is indicated to UE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine neighbor cell search with different beams as taught by Deenoo with specifying synchronization signal configuration and transmission as taught by Gaal for the benefit of supporting synchronization in new carrier type as taught by Gaal in Para 2. 

Regarding claim 24, Deenoo teaches a base station for wireless communications (base station 114a/b, fig 1A; system diagram of fig 1B, where the base stations 114a and 114b include some or all of the elements depicted in FIG. 1B (Para 58)), comprising: 
a transceiver (transceiver 120, fig 1B); 
a memory configured to store instructions (memory 130, 132, fig 1B; firmware incorporated in computer readable medium, Para 252); and 
at least one processor (processor 118, fig 1b, para 252) communicatively coupled with the transceiver and the memory (processor coupled to memory and transceiver as shown in fig 1b), wherein the at least one processor is configured to execute the instructions (para 252) to: 
configure repetitions of one or more synchronization signal (SS) blocks in an SS burst set into at least two groups (beam specific reference signal BSRS is sequence per transmit beam used for timing/ frequency synchronization, beam ; and 
send, to a user equipment (UE), a message including information of the configuration (WTRU receives first measurement gap pattern associated with first activity and second measurement gap pattern for second activity, where first activity includes wide beam and/or narrow beam measurement of the serving cell and second activity wide beam or narrow beam measurement of first mmW neighbor cell, Para 6, 205).

Deenoo teaches the neighbor cell search and synchronization in wide band and narrow band communication. Deenoo teaches the configuration for reference signal, where beam specific reference signal is used for synchronization and fig 30 shows pattern of measurement gaps for narrowband and wideband measurements. In the broadest reasonable interpretation, the SS block is group of signal. However, for the interpretation of pattern arrangement as SS block, the reference is silent about how the synchronization signal pattern is arranged in synchronization signal (SS) blocks.

 configure repetitions of one or more synchronization signal (SS) blocks in an SS burst set into at least two groups (fig 1 and 5 show how the synchronization signals PSS and SSS are arranged in block in burst set, where fig 6-7 and abstract teach, that the first carrier transmits different PSS/SSS than in second carrier, and configuration information is indicated to UE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine neighbor cell search with different beams as taught by Deenoo with specifying synchronization signal configuration and transmission as taught by Gaal for the benefit of supporting synchronization in new carrier type as taught by Gaal in Para 2. 

Regarding claim 2, 12, Deenoo further teaches performing, by the UE (processor 118 in WTRU, fig 1B), the synchronous neighbor cell search in response to the determination (wide beam and narrow beam measurement events by WTRU, where the narrow beam measurement gap configuration and schedule are related to neighbor mB, fig 27, Para 214-216).

Regarding claim 4, Deenoo further teaches wherein the message is a radio resource control (RRC) message (serving mB configures WTRU via RRC signaling to provide one or more mmW measurement configurations that include directional assistance and timing assistance, Para 218).

 Regarding claim 5, Deenoo further teaches sending, by the UE, one or more metrics to assist configuring the at least two groups or to indicate which group of the at least two groups to search for (wide beam measurement event and narrow beam measurement report are sent from WTRU to serving mB, fig 27; also Para 207 describes different measurement results received from WTRU by serving mB).

 Regarding claim 6, Deenoo further teaches wherein the one or more metrics include a function of search parameters (the result of wide beam measurement event reports neighbor, for which the serving mB requests the narrowband measurement configuration and provides to WTRU, Para 207, 215, fig 27).

 Regarding claim 7, 14, 22 and 29, Deenoo further teaches wherein each of the at least two groups is configured based on an angular coverage (fig 25 shows wide beam and narrow beam configurations, where the wide beams have larger angular coverage than narrow beams).

 Regarding claim 8, 15, 23 and 30, Deenoo further teaches wherein each of the at least two groups is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell (fig 25 shows wide beam and narrow beam configurations with multiple beam sub-groups, where the wide beams have larger angular coverage than narrow beams).

 Regarding claim 9, 16, Deenoo further teaches wherein the information includes a restriction to one of the multiple subgroups based on an estimation at a base station or the at least one condition at the UE (based on wide beam measurement event, the serving base station restricts the measurement for WTRU to narrow beam for neighbor search, fig 27, para 207, 215).

 Regarding claim 10, Deenoo further teaches wherein the estimation is based on one or more UE reports (serving base station provides approximate location of WTRU for narrowband configuration, Para 207), and wherein the one or more UE reports include a UE mobility report (the measurement gap configuration is dependent on mWTRU capability information including mobility status, location and status of measurement results, Para 230).

 Regarding claim 18 and 25, Deenoo further teaches receiving, by the base station, one or more metrics to assist configuring the at least two groups or to indicate which group of the at least two groups to search for by the UE (narrow beam measurement report are sent from WTRU to serving mB for the neighbor narrow beam configuration, fig 27; also Para 207 describes different measurement results received from WTRU by serving mB).

 Regarding claim 19 and 26, Deenoo further teaches wherein the one or more metrics include a function of search parameters (the result of wide beam measurement event reports neighbor, for which the serving mB requests the .

 Regarding claim 20 and 27, Deenoo further teaches wherein each of the at least two groups is configured based on an angular coverage and is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell (fig 25 shows wide beam and narrow beam configurations with multiple beam sub-groups, where the wide beams have larger angular coverage than narrow beams), and wherein the information includes a restriction to one of the multiple subgroups based on an estimation at the base station (based on wide beam measurement event, the serving base station restricts the measurement for WTRU to narrow beam for neighbor search, fig 27, para 207, 215).

Claims 3, 13, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 2016/0337916) in view of Gaal et al. (US 2013/0250818) in further view of Chang et al. (US 2013/0229307) 

Regarding claim 3, 13, 21 and 28, Deenoo in view of Gaal teaches limitation of parent claim. 

Deenoo in view of Gaal fails to teach, but Chang teaches wherein the at least two groups (further measurement gap patterns may be different for wide beam include: 
a first group having one or more beams with broad beam width and low beamforming gain (the beamforming gain is controlled by changing beam width, where the beam forming gain reduces with relatively wide beam, Para 132), and 
a second group having one or more beams with narrow beam width and high beamforming gain (the beamforming gain is controlled by changing beam width, where the beam forming gain increases with relatively narrow beam, Para 132). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine neighbor cell search with different beams as taught by Deenoo in view of Gaal with beamforming gain based on beam width as taught by Chang for the benefit of performing efficient beamforming as taught by Chang in Para 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miyasaka et al (US 2003/0093264): Para 119- wide band mode or narrow band mode of the device is determined based on state of device including battery energy level of mobile device. 



Sesia et al. (US 2017/0244434): Para 31 - a terminal continuously searching for and synchronizing to serving cell and neighboring cell based on reception quality and strongest received power. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/9/2021